—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 30, 1997, convicting defendant, after a jury trial, of assault in the first degree, criminal possession of a weapon in the second and third degrees, and unlawful imprisonment in the first degree (three counts), and sentencing him to an aggregate term of 12V2 to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning cred*220ibility (see, People v Gaimari, 176 NY 84, 94). Contrary to defendant’s argument, there was nothing inherently incredible about the testimony of the victims.
The court properly exercised its discretion in imposing reasonable limits on defendant’s voir dire of prospective jurors (see, People v Jean, 75 NY2d 744; People v Boulware, 29 NY2d 135, 140, cert denied 405 US 995). Defendant was accorded ample opportunity to explore the panelists’ personal views about the defendant’s absence from the trial, and the only questions precluded by the court were repetitious and improper in form.
We perceive no basis for a reduction of sentence.
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur—Tom, J.P., Buckley, Ellerin, Wallach and Gonzalez, JJ.